Title: From Alexander Hamilton to Samuel Hodgdon, 17 September 1794
From: Hamilton, Alexander
To: Hodgdon, Samuel


War DepartmentSept 17th 1794
Sir
You will forward as speedily as may be to Winchester two Marquees, 1000 pair shoes, and two medicine chests; to Carlisle 1000 blankets, 1000 shoes, 200 rifles, 800 muskets with accoutrements proportioned, & Pistol & Musket flints—also two medicine chests. Doctor Brewster will take charge of the medicine chests for Winchester. I am informed that one of the medicine chests contains a double quantity, let that be sent to Winchester.
Please to give orders to your Agent at Trenton to issue the residue of the blankets in his possession to the Militia there. Col Mentges informs me that 1000 have been delivered to the Troops. Send to Trenton 500 pair shoes for the Militia.
With esteem,   I am Sir,   Your Obedt. Servt
A Hamilton
Samuel Hodgdon Esq.
